Title: To John Adams from William P. Gardner, 4 June 1818
From: Gardner, William P.
To: Adams, John


				
					Venerable Sir,
					Washington City 4th: June 1818
				
				I have received the Letter which you did me the honor to write to me under Date the 29 ult.I am happy to find that Mr. Delaplaine has succeeded in obtaining a good Likeness of you for his national work the Heads and Lives of illustrious Persons of America.—I hope he will meet with that encouragement which the magnitude and usefulness of the work so justly merit.—I shou’d be glad to see the Portraits preserved of all those illustrious Patriots who bore a conspicuous Part at the Dawn of our glorious Revolution.—The time that tried Mens souls.—They were in fact the Founders of our Republic.—The late Governor McKean, in the Course of a Conversation which I had with him at Lancaster in Pennsylvania shortly after his Election to the Gubernatorial Chair of that State expressd himself respecting the Energy and perseverence displayd by you on the floor of Congress at that eventful period in terms simelar to those of Mr. Jefferson.—Speaking of the War which we had with our “Sister Republic” he reprobated in the strongest terms the insulting and tyrannical Conduct of that Government in their treatment towards our Commissioners and their haughty Demand of a Doceur to a large amount.—Had that Doceur been submissively paid there can arise no question but the Rulers of France wou’d have demanded further Sacrifices, perhaps a regular annual Tribute as in the Case of Portugal.—You, Sir, possessing as you did a full view of the whole Ground promptly determined to pay them tribute at the muzzle of the cannon.—A short but glorious war soon brought the infatuated Tyrants to their senses and convinced them of their Error.—They were glad to sue for Peace the nation they would as gladly have bowd down and rendered tributary.—But one sentiment pervaded the Bosoms of the genuine friends of America from the Confines of Georgia to those of Maine, from the Alleghany to the Atlantic.—“Millions for defence—not a Cent for tribute.”—Young and inexperienced as I was at that Time and enthusiastically attatchd to her Cause, I almost believed that the Republic of France cou’d do no wrong.—I am now convinced Sir, that the nation cou’d not have avoided that war with Honor or with safety.—The subsequent Conduct of France is an Evidence of what she would have done had she possessd the means.—The Confiscation of millions in the Ports of France, Spain, Belgium, Holland and Italy prove that she has since accomplishd by fraud and treachery what she was unable to effect by open force.—Let us look to the fate of those Nations who have temporized or given way to the Demands of revolutionary France.—One insult begat another and at length they found safety only in the strong Arm of Resistance.—The Opinion of the deceased venerable Patriot Governor McKean respecting revolutionary France appears to me to be very correct.—Permit me Sir, to quote a part of his Letter to  you under Date 13 June 1812 “Tis true I was a friend to the Revolution in France from the Assembly of the Notables untill the King was decapitated, which I deem’d not only a very attrocious but a most absurd Act.—After the limited monarchy was abolish’d  I remaind in a Kind of apathy with regard to the Leaders of the different Parties, untill I clearly perceived that nation was incapable at that time of being ruled by a popular Government; and when the few, and afterwards an Individual assumed a Despotic Sway over them I thought them in a situation better than under the Government of a Mob, for I wou’d prefer any kind of Government to such a state, even Tyranny to Anarchy. On this subject then I do not conceive we differ widely.”—I believe that all decerning and reflecting men will perfectly accord in sentiment with the deceased Patriot.—During a short Residence in France I had an Opportunity of seeing as well as hearing of their proceedings some of which were indeed of too shocking and attrocious a Character for Recital.—I was in several of the Countries which they conquered.—While these self stiled and inflated Republicans were singing the lively tunes of Ca Ira and Carmagnole round the Liberty tree and giving the fraternal Embrace to the regenerated people of the conquered Countries the Bayonet was ever ready to extort the last Pittance from the poor wretched Inhabitants.—Such was french Liberty and such was the Liberty they wishd to extend to this Country.—For resisting the Encroachments and Insults on the part of Revolutionary France I well remember you had your Enemies among the misguided and ignorant and so had the illustrious Washington upon the same score.—I well remember when the Citizen Genet threatend A la Mode de Paris to appeal from the constituted Authorities of the Government of the sovereign People it tickled the Ears of many and some were even loud and vociferous in their abuse of the illustrious Washington.—Short sighted mortals! pleased with a Rattle they sighd after french Liberty and Equality!—I do not know what are the Conditions in life of Mr. Tyler’s Father and Grand Father nor the particular Place of their Residence?—Last winter in Company with Governor Tichenor now Senator in Congress from Vermont I learned that they reside in some part of that State.—Mr. Tyler is now either in Philadelphia or New York attending to the Sale of his Copies of the Declaration of Independence.—I expect his Return to this City in a short time.—May you enjoy Health and every other Blessing.—I have the Honor to be, / venerable Sir, / most respectfully / your obed: Hb. Servt:
				
					Wm. P. Gardner
				
				
			